Mb. Justice Gaby on petition fob beheabing. A rehearing is applied for upon a couple of loose expressions, one in Hess v. Dawson, 149 Ill. 138-145, and the other in Baldwin v. McClelland, 152 Ill. 42-54, neither necessary to the decision, and both contrary to many prior decisions, relating to bills of particulars. The copy of a bond sued upon filed with the declaration “ is no part of the record.” Stratton v. Henderson, 26 Ill. 68. “ Copies of instruments sued upon, copies of accounts and affidavits tiled in an action at law, are not parts of the record.” Garrity v. Lozano, 83 Ill. 597. Bill of particulars not in bill of exceptions can not be noticed. Schofield v. Settley, 31 Ill. 515. So of service of a copy of the declaration and rule to plead under the special practice act of 1853 (Iglehart v. Pitcher, 17 Ill. 307, and note), and warrant of attorney on judgment by confession in term time. Waterman v. Caton, 55 Ill. 94. The court, as shown by the judgment, struck out the appellant’s plea “ for want of a sufficient affidavit,” entered a default, and assessed the damages, which upon a default, the court is authorized to do. Sec. 41, Practice. The appellant now contends that the affidavit of the ap pellee was not sufficient under Sec. 37, but as no affidavits are in the bill of exceptions, we hold that they are not before us. Hard cases (we doubt if this is one) produce erratic decisions; as Gallimore v. Dazey, 12 Ill. 143, not consistent with Chicago v. Porter, 124 Ill. 589, and case there cited, as well as with Thompson v. White, 64 Ill. 314. In the seventy odd years covered by the reports of the decisions of the Supreme Court, that court has occasionally found it necessary to take back obiter dicta, and sometimes to overrule prior cases. We endeavor to follow where it has deliberately led. Petition denied.